DETAILED ACTION
This action is responsive to the amendment received 24 November 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The prior objections regarding claims 3 and 8 are withdrawn in view of the currently amended claims.

Specification
	The prior objections to the specification are withdrawn in view of Applicant’s amendments to the specification and amended claim 13.  The amendments to paras. [0046] and [0056] are acceptable and are not deemed to add new matter.

Claim Rejections - 35 USC § 112
	The prior §112 rejections are withdrawn in view of the currently amended claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


See discussion below.
Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific combination wherein the metal is oxide tungsten oxide, the metal layer is tungsten, removing the tungsten oxide using WF6, forming a tungsten film by ALD using alternating WF6 and H2 exposures, and wherein during the tungsten ALD, a fluorine-containing residual substance from the oxide removal step is reacted and removed with the hydrogen used in the ALD step does not reasonably provide enablement for the full scope of claim 1 as curently amended.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims1.
See discussion below.

Claim 1 is reproduced below:
1. A method of performing a surface processing on a substrate having a metal layer formed on a bottom portion of a recess formed in an insulating film, the method comprising:
supplying a halogen-containing gas into a processing chamber in which the substrate is loaded;
removing a metal oxide film from the bottom portion of the recess using the halogen-containing gas; and 
after the removing the metal oxide film, forming a metal film on the bottom portion of the recess by alternately supplying the halogen-containing gas and a hydrogen gas into the processing chamber,


Claim 1 requires the same halogen-containing gas for the oxide removal, the forming the metal film by alternately supplying said gas and hydrogen (i.e. ALD, also noting claim 14) while removing a residual halogen-containing byproduct from the metal oxide etching by reacting it with hydrogen used in the metal film forming step.  The “…wherein in the forming the metal film, a halogen-containing substance, which has remained in the processing chamber as a reaction product generated during the removing the metal oxide film, is reacted with the hydrogen gas, and is removed” is discussed only in para. [0081] (emphasis added):
[0081] The process including the step of removing the tungsten oxide film 102a and the step of forming the tungsten film may be performed in different processing chambers, but it is preferable to execute the process in the same processing chamber 11. The reason is that in an etching process used in the step of removing the tungsten oxide film 102a, a fluorine-containing substance may remain in the processing chamber 11 as a reaction product generated during the etching process. Therefore, by performing the process of the tungsten film forming step in the same processing chamber 11, it is possible to cause the hydrogen gas and the fluorine-containing substance to react with each other, and discharge them. It is possible to remove the fluorine-containing substance in the processing chamber 11 while executing the tungsten film forming step. Furthermore, by performing the process including the two steps in the same processing chamber 11, it is possible to eliminate a period of transfer time and to enhance productivity.

Applicant only discloses forming a fluorine-containing substance during tungsten oxide removal, this fluorine-containing substance remains in the chamber and is removed when forming the tungsten film. There is no disclosure of any other metal oxide, metal, or halogen-containing substance that would meet the claimed combination aside from tungsten oxide, tungsten, WF6, and a fluorine-containing substance.  Consistent with claim 1, it must be the same halogen gas that is used to remove the oxide, and form the metal by ALD, and form a residual fluorine-containing substance.  The only gas disclosed by Applicant that is apparently capable of the combination consistent with claim 1 and the disclosure is WF-6.  The only corresponding process disclosed is with respect to removing tungsten oxide using WF6 (thereby forming fluorine-containing byproducts), depositing tungsten by ALD using WF6 and H2, and removing the fluorine-containing substance by reacting with the hydrogen during the ALD step.  The Examiner can find no other working 2. Since claim 1 is not limited in terms of the halogen-containing gas, the metal oxide, the metal formed by ALD, and the halogen-containing residual substance formed during metal oxide removal, it must somehow be enabled for the full scope of the claim, thus it must work for any metal oxide removal, capable of depositing any metal by ALD, by apparently using any halogen-containing gas and also capable of forming any halogen-containing residual byproduct that can be removed by reacting with hydrogen during the ALD.  Also, claim 5 now includes inoperable halogen-containing gas combinations in view of amended claim 1. The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Only a subset of metals can be formed by ALD processes, there is a limited number of working/known precursors for metal ALD, and even fewer would have the capability of oxide removal, fewer still are used in combination with hydrogen in ALD, and even fewer capable of forming a residual fluorine-containing substance removable by reacting with hydrogen during the ALD.  These issues result in undue experimentation.  Applicant has not disclosed or demonstrated possession of any other working combination, while the combination would be inoperable using the majority of known gases (also noting claim 5), metal, and metal oxide combinations as not every gas can be used to remove a metal oxide while forming a fluorine-containing byproduct, and also be used in ALD along with hydrogen to deposit a metal while the same ALD process removes the fluorine-containing byproduct.  The disclosure of only one working combination does not entitle Applicant to a monopoly on all possible known or not yet discovered and/or inoperable combinations3.
.
   
Response to Arguments
Applicant’s arguments have been considered but are moot because they do not apply to the new grounds of rejection necessitated by amendment.  
It is noted Applicant asserts (p. 14) Cen et al. does not qualify as prior art.  Applicant is misinformed in their characterization of the effective filing dates.  Cen et al. is applicable as prior art until Applicant perfects their foreign priority date(s).  Presently, the instant application is only entitled to the filing date of September 30, 2019.  MPEP §2152.06 provides, under scenario (C): To rely upon the foreign priority date, it must be perfected. Applicants must perfect the foreign priority date by submitting a certified English translation if their foreign priority application is not in English.  When the application’s foreign priority application is not in English, applicant must file a certified English translation of that foreign priority application in order for the application’s effective filing date to become the foreign priority date.  Also, the English translation must provide §112(a) support for the claimed subject matter. This application is not entitled to benefit of its foreign priority date(s), until the foreign priority date(s) is/are perfected. See also, MPEP §§2151, 2152.01 and 35 U.S.C 100.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note this is a scope of enablement rejection (see MPEP §2164.08), and not an enablement rejection (see MPEP §2164.01(a)).  Furthermore, the Federal Circuit held Wands factors are not required to establish lack of enablement.  Amgen, Inc. v. Chugai Pharma. Co., 927 F.2d 1200, 1213 (Fed. Cir. 1991) (“In addition, it is not necessary that a court review all the Wands factors to find a disclosure enabling. They are illustrative, not mandatory.”) (emphasis added).  Scope of enablement does not require Wands analysis.  See e.g., In re Marzocchi, 439 F.2d 220 (CCPA 1971); In re Fisher, 427 F.2d 833 (CCPA 1970).
        2 See LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” 
        3 See Trustees of Boston Univ. v. Everlight Electronics Co., 896 F.3d 1357 (Fed. Cir., 2018).